Citation Nr: 1229672	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  98-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1962 to February 1983. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied entitlement to TDIU and service connection for headaches.  

Following numerous remands for additional development by the Board of these issues, in a July 2008 decision, the Board granted service connection for headaches and again remanded the TDIU issue for additional development.  A July 2008 rating decision effectuated the grant of service connection for migraine headaches, assigning a 10 percent evaluation, effective December 3, 1996.  In February 2010 the Board again remanded the Veteran's claim for a TDIU for additional development, and in a January 2011 decision denied the claim of entitlement to a TDIU.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 12, 2012, Order, the Court granted the parties' Joint Motion for Remand (JMR), and vacated the Board's January 2011 decision that found that the Veteran was not entitled to a TDIU and remanded the claim to the Board.  The Court Order and JMR noted that following the July 2008 rating decision, the Veteran filed a notice of disagreement (NOD) regarding the rating assigned his service connected migraine headaches disability, and therefore the Board had jurisdiction of that issue at the time of its January 2011 decision denying entitlement to a TDIU.  Given the foregoing, claims of entitlement to a TDIU and an initial rating in excess of 10 percent for migraine headaches are currently before the Board.  See also Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for a migraine headaches disability and entitlement to a TDIU.    

The JMR accompanying the March 2012 Court Order notes that because the Board's denial of a TDIU was premised, in part, on the Veteran's not meeting the schedular criteria and the issue of an initial rating in excess of 10 percent for migraine headaches was before the Board, the claims were inextricably intertwined and the Board erred in deciding the TDIU issue in its January 2011 decision.  A review of the claim file shows that in November 2008 the Veteran filed a valid and timely NOD disagreeing with the initial rating assigned his migraine headaches in the July 2008 rating decision.  VA was then obligated to furnish him a statement of the case (SOC) regarding this issue, which was not done.  See 38 C.F.R. § 19.26.  Thus, the Board currently has jurisdiction of the issue of entitlement to an initial rating in excess of 10 percent for migraine headaches and this claim must be remanded to VA for issuance of a SOC regarding this issue.  See Manlicon, 12 Vet. App. at 238.  

Additionally, in August 2011 the Veteran submitted a written statement to the RO noting that he wished to file increased rating claims for his service connected headaches and heart condition, and that he recently had heart surgery.  A review of the Veteran's claim file and Virtual VA electronic claim file reveals that in October 2011 and May 2012 the RO sent the Veteran notice and assistance letters indicating that it received his claims for increased ratings for migraine headaches and hypertensive cardiovascular disease, entitlement to a TDIU, and entitlement to a temporary total evaluation for surgery associated with hypertensive cardiovascular disease.  The Board currently has jurisdiction over his claims for an increased rating for migraine headaches and entitlement to a TDIU.  The RO also provided him with VA examinations regarding the increased rating and TDIU claims in May and June 2012, but has not yet issued a rating decision adjudicating these claims.  

With respect to the Veteran's claim for a TDIU, because adjudication of the claims of increased ratings for the Veteran's migraine headaches and hypertensive cardiovascular disease impacts adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim also must be remanded.  

Next, in May and June 2012 Authorization and Consent to Release Information to VA forms (VA Form 21-4142), the Veteran identified private and VA treatment records related to his service connected headaches and cardiovascular disabilities.  These records may be relevant to his claims for a TDIU and for an increased rating for migraine headaches.  Thus, to meet its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that VA can attempt to obtain the identified private and VA treatment records.  

Finally, the May and June 2012 VA examination reports of record are pertinent evidence related to the Veteran's claim of entitlement to a TDIU and for an increased rating, which has not been considered by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304.  Given the need to remand the Veteran's current claims for additional development, on remand the AOJ should consider this evidence and re-adjudicate his claims.

Accordingly, the case is REMANDED for the following:

1.  Issue a statement of the case (SOC) regarding the issue of entitlement to an initial rating in excess of 10 percent for migraine headaches.  In issuing the SOC VA must specifically refer to the May 2012 VA examination report of record.  The issue should be certified to the Board only if a timely Form 9 substantive appeal is received.  

2.  Take all necessary steps to obtain private and VA treatment records identified by the Veteran in May and June 2012 VA Forms 21-4142; it is noted that a May 2012 VA Form 21-4142 is contained in his Virtual VA claim file.  Document all requests to obtain these records in the claim file and note any negative responses.  

3.  Thereafter, any additional development deemed appropriate should be accomplished, including, scheduling the Veteran for a new VA examination and opinion regarding whether all of his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  

After all outstanding claims are adjudicated, re-adjudicate the claim for a TDIU.  

If the claim of entitlement to a TDIU remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence (including the May and June 2012 VA examinations of record and any medical records obtained pursuant to this remand), and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


